DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 12/30/20:
Claims 1 – 15 are pending in the application.  
The rejections outlined in the final rejection dated 10/16/20 are withdrawn.  




Response to Arguments

Applicant’s arguments, see Applicant’s arguments/Remarks, filed 12/30/20, with respect to the claims at issue have been fully considered and are persuasive.  

Allowable Subject Matter

Claims 1 - 15 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 1, the prior art of record does not teach or suggest the claimed polyethylene formulation.  

The closest prior art of record is believed to be Wang (US 2015/0353715). The references to Dotson et al (US 6,599,971), Zhao et al (US 6,465,551) and Amos et al (US 5,981,636) are incorporated by reference in Wang.

The reference to Wang (US 2015/0353715) teaches the production of a polyethylene formulation that may comprise a multimodal high density polyethylene (HDPE) composition and a nucleating agent. Note paragraphs [0017] to [0020] for the composition, broadly, and paragraphs [0207] to [0209] for the employment of the nucleating agent. The reference cites three patents, paragraph [0208], incorporated by reference, which show the nucleating agents employed herein (instant claims 5 and 6) and provide guidance for the compositional limitations suitable for their use. The reference to Dotson et al (US 6,599,971) shows the use of 400-800 ppm of lithium stearate and calcium stearate. Note the disclosure of Dotson et al at column 8 (line 55) to column 9 (line 18). Provided with this guidance, this meets the recitation of claim 1. The reference to Zhao et al (US 6,465,551) shows the nucleation of polyolefins at column 5 (line 56) to column 6 (line 58) with metal carboxylates, calcium and lithium stearates in amounts that greatly overlap that recited herein at a range of 50 to 10,000 ppm. This meets the recitation of claim 1. Finally, the patent to Amos et al (US 5,981,636) teaches the use of calcium stearate in an amount of 1,000 ppm with polyethylene. This meets the recitation of claim 1. The reference to Wang further teaches at paragraph [0020] wherein the multimodal HDPE composition may comprise a density of at least 0.949 g/cm3 and a melt index (I2) at an overlapping range of 0.4 g/10 min. to 5.0 g/10 min. 

Wang et al. does not teach or suggest the limitation “wherein the multimodal HDPE composition comprises an infrared cumulative detector fraction (CDFir) of greater than 0.27 and an infrared cumulative detector fraction to light scattering cumulative detector fraction ratio (CDFir / CDFls) from 0.7 to 2.0.”  The calculated CDFir and (CDFir / CDDIs) ratios fall outside the claimed ranges based on the calculations provided in applicant’s arguments, page 6, dated 12/16/2020.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

PAS										2/26/21

/PETER A SALAMON/Primary Examiner, Art Unit 1765